t c memo united_states tax_court thomas f and toyia a noons petitioners v commissioner of internal revenue respondent docket no filed date james a cerks for petitioners susan m pinner for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure addition_to_tax pursuant to sec_665l1 a the deficiency arises from respondent’s reclassification of a dollar_figure legal fee deduction petitioners claimed on schedule c as a schedule a deduction asa - - consequence of this reclassification the amount of the deduction was reduced because of the 2-percent floor on miscellaneous_itemized_deductions pursuant to sec_67 and petitioners became subject_to the alternative_minimum_tax petitioners filed their joint tax_return late they offered no evidence and made no reference in their posttrial briefs regarding their liability for the sec_6651 addition_to_tax for failure to timely file a return consequently we deem petitioners to have conceded this matter and therefore the only issue for decision is whether the dollar_figure in legal fees is deductible as schedule c business_expenses or as schedule a miscellaneous_itemized_deductions resolution of this issue turns upon whether the legal fees were incurred by thomas f noons petitioner in connection with his trade_or_business as petitioners maintain or were incurred for the production_of_income as respondent maintains all section references are to the internal_revenue_code as in effect for the year in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in houston texas at the time they filed their petition for the year at issue they were husband and wife they divorced in petitioner’s employment petitioner emigrated to the united_states from great britain in almost immediately he obtained employment with mainland savings association mainland a savings and loan association located in houston to computerize their commercial lending and service operations later after demonstrating an ability to manage complex real_estate investment transactions he became head of mainland’s commercial lending branch charged with overseeing a dollar_figure billion commercial loan portfolio petitioner’s employment with mainland ended in early after mainland was placed in receivership by the federal savings and loan insurance corporation fslic thereafter he began to explore different business opportunities in which to invest he attempted to establish a chain of fuddrucker restaurants in the united kingdom he also attempted to develop a wildlife safari park in jamaica neither venture materialized in date petitioner was approached by hastdil realty inc fastdil a real_estate investment bank based in new york that specializes in managing large typically over dollar_figure million real_estate portfolios for major corporations and others and was - offered employment to assist eastdil in establishing a southwest office petitioner was permitted to engage in real_estate activities on his own behalf petitioner focused his efforts on acquiring and selling selected nonperforming secured promissory notes in this respect petitioner spent many hours perusing real_estate offerings obtaining lists of nonperforming assets performing on- site inspections interviewing the management of targeted properties and doing financial projections forum note and its acquisition in early c marshall rea mr rea an attorney and petitioner caused a corporation known as ami resources inc ami to be formed under the laws of the state of texas in order to purchase a note dated date executed by forum ltd in the original principal_amount of dollar_figure million the forum note that was held by fslic as receiver for mainland the forum note was secured_by a deed_of_trust that constituted a second lien on a shopping center located at forum drive and highway in dallas texas under the terms of the note forum ltd was required to make monthly payments of dollar_figure with a balloon payment of dollar_figure due in date mr rea was the president and sole shareholder of ami petitioner was the secretary and a director of the company petitioner’s brother phillip noons p noons or his brother - - was employed by fslic as an asset manager through his brother petitioner became aware of the existence of the forum note on date ami submitted a bid of dollar_figure for the forum note on date p noons prepared a memorandum to his superiors at fslic in which he determined the value of the forum note to be dollar_figure consequently he recommended that amt’s bid be accepted p noons did not inform his supervisors that his brother petitioner would be involved in the purchase of the note nor did p noons indicate that he had overstated the amount of the first lien on the underlying shopping center accepting p noons’ recommendation fslic approved the sale of the forum note to ami to finance the transaction petitioner borrowed against his personal assets approximately dollar_figure from national westminister bank in london england petitioner deposited the proceeds of this loan into a_trust account in st peter’s port guernsey unicorn trust unicorn trust lent ami dollar_figure as collateral for the loan mr rea pledged all of his stock in amt to unicorn trust the dollar_figure was not directly transferred from unicorn trust to ami rather the dollar_figure was first deposited in ami’s bank account petitioner was both the grantor and a beneficiary of the unicorn trust he intended to make the individual who had raised him and was his legal guardian one of the beneficiaries of the trust -- - located in the cayman islands ami offshore from ami offshore the funds were transferred to ami’s bank account at texas commerce bank in houston ami domestic ami purchased the forum note using the funds deposited with ami domestic subsequent forum note transactions forum ltd began making monthly payments on its note to ami beginning on date monthly payments for may june and july totaling dollar_figure were deposited into the ami domestic account thereafter the funds were routed through ami offshore to the unicorn trust account in guernsey although forum ltd continued to make monthly payments to ami no funds were transferred to the unicorn trust account after date on date mr rea rescinded the forum note transaction and received dollar_figure the remaining unpaid amount on the note from fslic apparently ami had the right to rescind the transaction at any time mr rea did not inform petitioner that the transaction was being rescinded instead of repaying unicorn trust mr rea kept the proceeds in petitioner on behalf of unicorn trust sued mr rea for failing to repay the loan owed by ami to unicorn trust in petitioner had the case dismissed without prejudice after deciding the debt was not collectible ami never filed corporate tax returns reporting income from the forum note petitioner’s indictment petitioner and his brother were indicted in in connection with the acquisition of the forum note the indictment alleged inter alia that petitioner and his brother conspired to defraud fslic by causing it to sell the forum note to ami at a price far below its actual net realizable value on date the indictment was dismissed for lack of sufficient evidence after the government admitted that its key witness who petitioner alleges was mr rea was untruthful in defending himself from the indictment petitioner paid dollar_figure in legal fees it is the classification of these fees that is the subject of the instant dispute petitioner’s business endeavors a preaccident in date petitioner began negotiations to buy a portfolio of commercial loans from killeen savings loan a cleveland texas bank the transaction was to be completed by date in addition in date petitioner and an associate agreed to make an offer to purchase a four-story house in london england intending to convert the property into apartments on date petitioner sent a letter of intent to the property owner enumerating the terms upon which he would purchase the property --- - one of the terms was petitioner’s inspection of the property before closing b traffic accident on date petitioner was struck by a truck and severely injured he sustained face neck back and leg injuries as a result of his injuries he was classified as disabled by the social_security administration between and petitioner underwent operations and months of physical rehabilitation he was unable to work on a consistent basis petitioner required additional operations in and to alleviate back pain sustained as a result of the accident because of petitioner’s accident he was unable to complete the purchase of either the commercial loan portfolio from killeen savings loan or the property in london c postaccident in petitioner formed a limited_liability_company llc called flagship home builders flagship in which he was a percent limited_partner flagship was in the business of constructing custom homes petitioner did not purchase or sell promissory notes with respect to any of flagship’s business transactions in petitioner formed heights venture heights an llc in which he was a l1-percent general_partner and an 80-percent limited_partner heights was in the business of purchasing --- - managing and renovating apartment complexes after heights acquired an apartment complex and assumed the mortgage thereon petitioner bought the underlying mortgage note from the holder with the intent of selling it at a premium since heights’ inception petitioner has purchased seven discounted promissory notes at the time of trial he had not resold any of them also in petitioner formed museum place museum an llc in which he was a l1-percent general_partner and a 40-percent limited_partner ’ museum is in the business of purchasing and renovating apartment properties petitioner did not purchase or sell promissory notes with respect to any of museum’s business transactions petitioners’ federal_income_tax return petitioners filed their federal_income_tax return on date on their return petitioners deducted as a schedule c business_expense legal fees totaling dollar_figure notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners’ legal fees were not deductible as a schedule c business_expense but rather were allowable as a schedule a miscellaneous itemized_deduction as a consequence of this recharacterization the amount of the deduction was decreased petitioner own sec_35 percent of museum directly and percent indirectly through petitioner’s control of british american properties of houston ltd - lo - because of the sec_67 floor on miscellaneous_itemized_deductions and petitioners became subject_to the alternative_minimum_tax under sec_55 because of petitioners’ failure to timely file their federal_income_tax return respondent determined that an addition_to_tax pursuant to sec_6651 should be imposed opinion the issue to be resolved is whether legal fees petitioner incurred in in defending himself from criminal charges are deductible as a schedule c business_expense or as a schedule a miscellaneous itemized_deduction if the fees are deductible as a schedule c business_expense then the dollar_figure would be deductible in full and petitioners would not be subject_to the alternative_minimum_tax if the fees are deductible as a schedule a expense then the deduction would be subject_to the floor limitation placed on miscellaneous_itemized_deductions pursuant to sec_67 and petitioners would be subject_to the alternative_minimum_tax sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order to be deductible on schedule c an expense must be directly connected with or proximately result from a trade_or_business of the taxpayer see 276_us_145 o’malley v commissi972_f2d_150 7th cir - peters gamm west vincent inc v commissioner tcmemo_1996_186 sec_212 allows an individual to deduct all ordinary and necessary expenses paid_or_incurred in producing income managing conserving or maintaining property_held_for_the_production_of_income or determining collecting or refunding a tax litigation expenses may be deductible under either sec_162 or sec_212 see 112_tc_325 davis v commissioner tcmemo_1999_250 peters gamm west vincent inc v commissioner supra sec_162 a governs the deductibility of litigation costs as a schedule c business_expense while sec_212 governs the deductibility of litigation costs as a schedule a miscellaneous itemized_deduction when the costs are incurred as a nonbusiness profit--seeking expense see guill v commissioner supra pincite sec_162 a and are considered in_pari_materia except that sec_162 a requires a trade_or_business whereas sec_212 requires the pursuit of investing or profit making that lacks the regularity and continuity of a business see 372_us_39 guill v commissioner supra pincite thus in order for petitioner’s legal expenses to be deductible as a schedule c business_expense petitioners must demonstrate that in petitioner was regularly and continuously engaged in a trade_or_business involving the sale of promissory notes petitioners maintain that during petitioner was engaged in the trade_or_business of acquiring and selling underperforming promissory notes and the legal fees incurred were proximately related to petitioner’s trade_or_business activities respondent does not challenge petitioners’ contention that the legal fees were related to the acquisition of the forum note rather respondent disagrees with the assertion that petitioner was engaged in the trade_or_business of acquiring promissory notes in this regard respondent alternatively contends petitioner’s acquisition of the forum note was an isolated investment transaction that does not rise to the level of a trade_or_business or petitioner was acting within the scope of his employment with ami when he pursued the acquisition of the forum note under either position respondent posits petitioners’ legal fees would not be deductible under sec_162 for the reasons that follow we agree with respondent that petitioner’s legal fees are not schedule c business deductions in our opinion petitioner was not in the trade_or_business of acquiring and selling real_estate promissory notes he did not regularly or continuously enter into the purchase and sale of these types of promissory notes although we are mindful that on several occasions between and petitioner attempted to acquire promissory notes only once did he negotiate the purchase of an instrument on his own behalf moreover as a consequence of his accident petitioner conducted few if any real_estate transactions between and to be deductible as a schedule c business_expense legal costs must arise from or be proximately related to a business activity of the taxpayer petitioner and his brother were indicted on account of events related to the acquisition of the forum note ami not petitioner acquired the forum note although petitioner obtained the financing for the acquisition the purchase agreement for the forum note explicitly states the purchaser of the note to be ami resources inc moreover title in the note passed from fslic to ami as a result of the transaction ami was entitled to all distributions made on the note and apparently had the ability to rescind the transaction at any time accordingly ami rather than petitioner retained the incidents_of_ownership from the acquisition of the forum note on the basis of the record before us we conclude that the forum note was purchased and owned by ami and is proximately related to its not petitioner’s trade_or_business to conclude we sustain respondent’s determination that the legal fees are deductible as a schedule a miscellaneous itemized_deduction and as such generate the alternative_minimum_tax and are subject_to the 2-percent floor on miscellaneous_itemized_deductions in reaching our conclusion herein we have considered all arguments presented and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
